Case 2:20-cv-00468-SPC-MRM Document 38 Filed 12/22/20 Page 1 of 4 PageID 485




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CASTILLO AT TIBURON
CONDOMINIUM ASSOCIATION,
INC.,

             Plaintiff,

v.                                                 Case No.: 2:20-cv-468-FtM-38MRM

EMPIRE INDEMNITY
INSURANCE COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Empire Indemnity Insurance Company’s

Motion to Dismiss Amended Complaint (Doc. 23) and Plaintiff Castillo at

Tiburon Condominium Association, Inc.’s response in opposition (Doc. 25). For

the below reasons, the Court denies Defendant’s motion.

       This insurance dispute stems from Hurricane Irma and damage caused

to Plaintiff’s thirty-four condominiums. Defendant insured Plaintiff’s property

when the hurricane hit but has only paid a fraction of the alleged damages.

Because     the    parties    disagreed       on   the   loss—a     multi-million-dollar



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00468-SPC-MRM Document 38 Filed 12/22/20 Page 2 of 4 PageID 486




disagreement—Plaintiff requested an appraisal for the amount of loss per their

insurance contract. Because that request failed, Plaintiff sues Defendant for

breach of contract, alleging Defendant has not indemnified it for its losses, and

refused to proceed with the appraisal.       (Doc. 16 at ¶ 22).     Plaintiff also

separately moves to compel appraisal and stay the proceedings. (Doc. 20). For

its part, Defendant moves to dismiss the Amended Complaint for not stating a

viable cause of action.

      Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss

a complaint for failure to state a claim. To survive such a motion, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A claim is facially plausible when the complaint’s factual content allows the

court to draw a reasonable inference that the defendant is liable for the alleged

misconduct. Id. A party must plead more than “labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). When deciding

a motion to dismiss, courts accept all factual allegations as true and view them

favorably for the plaintiffs. Ashcroft, 556 U.S. at 679.

      Defendant challenges the Amended Complaint on grounds that the

breach of contract claim is no more than in an “improper petition for injunctive

relief in disguise.” (Doc. 23 at 1). Defendant reads the Amended Complaint to




                                        2
Case 2:20-cv-00468-SPC-MRM Document 38 Filed 12/22/20 Page 3 of 4 PageID 487




seek mandatory injunctive relief (i.e., appraisal) but pleads no facts to support

such relief. Plaintiff opposes dismissal, asserting that Defendant cannot put a

different label on its properly pled breach of contract claim and then argue that

it has failed to meet the pleading requirements for a claim it does not assert.

(Doc. 25). The Court agrees with Plaintiff.

      To start, the Amended Complaint states a plausible breach of contract

claim.   The elements for breach of contract are (1) a valid contract, (2) a

material breach, and (3) damages. See J.J. Gumberg Co. v. Janis Servs., 847

So. 2d 1048, 1049 (Fla. 4th DCA 2003). All three elements are pled with

sufficient factual allegations. The Amended Complaint alleges (and attaches)

a valid insurance contract under which Defendant has paid Plaintiff some

damages. (Doc. 16 at ¶¶ 11, 16, 19). The material breach alleged is twofold.

(Doc. 16 at ¶¶ 13-14). First, that Defendant has paid less than $2 million of

the $22 million in claimed damages.          Second, Defendant is insisting on

unilaterally appointing the umpire for appraisal in contravention of the

insurance policy. Finally, because either is a material breach, Plaintiff says it

has had to sue. (Doc. 16 at ¶¶ 23-24).

      At this early stage of litigation, the Court must accept the Amended

Complaint as pled. And Plaintiff has picked a breach of contract theory and

supported it with enough facts to plausibly state a claim. Defendant’s attempt

to repackage Plaintiff’s claim as something the Amended Complaint does not




                                         3
Case 2:20-cv-00468-SPC-MRM Document 38 Filed 12/22/20 Page 4 of 4 PageID 488




allege is a nonstarter and nonsensical.      So too is Defendant’s reliance on

Creekside Crossing Condo. Ass’n, Inc. v. Empire Indem. Ins. Co., No. 2:20-cv-

136-FtM-60MRM, 2020 WL 1904011 (M.D. Fla. Apr. 17, 2020). There, the

plaintiff brought a one-count action styled “Petition to Compel Appraisal” that

the court dismissed because it did not expressly assert any cause of action.

That isn’t the case here. Plaintiff specifically alleges a breach of contract claim

and, as explained above, plausibly states that claim. The Court thus denies

Defendant’s motion.

      Accordingly, it is now

      ORDERED:

      (1) Defendant Empire Indemnity Insurance Company’s Motion to

         Dismiss Amended Complaint (Doc. 23) is DENIED.

      (2) Defendant is DIRECTED to answer the Amended Complaint on or

         before January 5, 2021.

      DONE and ORDERED in Fort Myers, Florida on December 22, 2020.




Copies: All Parties of Record




                                        4
